Title: From Benjamin Franklin to William Strahan: Report on William Pitt’s Speech in the House of Commons, [14 January 1766]
From: 
To: 


When Parliament reassembled on January 14 after a recess of about four weeks, the King delivered a speech from the throne recommending in deliberately indefinite terms that the members give attention to “the just Rights and Authority of the British Legislature” and the “Welfare and Prosperity of all my People.” The king promised that his ministers would lay papers relating to the “American disturbances” before the House of Commons. When the members of that body returned to their chamber after hearing the speech, Secretary of State Conway presented a selected group of such papers, and the customary motion was made and seconded for an address of thanks to the King for his speech. A memorable debate followed.
The most important speaker was William Pitt, who was present for the first time after a protracted illness. In the course of his speech he criticized the present ministry for its long delay in reporting to Parliament on events in the colonies, and he attacked much more severely the previous ministry, of which George Grenville had been the active head, saying that “every capital measure they have taken, has been entirely wrong!” Conway responded, agreeing in general with Pitt’s expressed opposition to taxing the colonies and explaining that he and his colleagues had held back the first, rather vague reports coming from America until “more precise and full” information became available.
Grenville then spoke denouncing the disturbances in America, which had grown into “tumults and riots,” now bordered on “open rebellion,” and he feared would soon “lose that name to take that of Revolution.” In response to Pitt’s statements he declared that he could not “understand the difference between external and internal taxation,” and that taxation was one branch of legislation and part of the “sovereign power.”
Pitt regained the floor, accepted Conway’s explanation of delay in presenting papers, but continued at considerable length in rebuttal of Grenville. In response to the former minister’s use of the term “rebellion,” Pitt declared flatly, “I rejoice that America has resisted,” and he elaborated on the historic distinction between legislation and taxation. In his peroration he summed up his opinion by declaring “that the Stamp Act [should] be repealed absolutely, totally, and immediately,” and that Parliament “may bind [the colonists’] trade, confine their manufactures, and exercise every power whatsoever, except that of taking money out of their pockets without their consent!”
The fullest report of Pitt’s speech, much of it given as direct quotation, with reports of the responses of Conway and Grenville to Pitt’s criticisms and of interpolations by other speakers, is in a pamphlet entitled The Celebrated Speech of a Celebrated Commoner, published in London by Stephen Austin at an undetermined date in 1766, and in another pamphlet, printed almost entirely from the same type and in the same year, entitled Political Debates, but bearing an almost certainly false imprint: “A Paris Chez J. W. Imprimeur.. . .” No writer’s name is given in either case. The summary and quotations given in the paragraphs above are taken from The Celebrated Speech. Under the heading of “Political Debates, &c.” the April 1766 issue of Gentleman’s Magazine, pp. 155–9, printed a slightly condensed version of the speeches as taken from the pamphlets. In the form of letters from London, the Pennsylvania Gazette, March 20 and 27, 1766, printed short reports on the debates in the Commons, January 14 and 15, on the address to the King, and in the issue of April 24 printed a long report in very nearly, but not precisely, the same words as The Celebrated Speech. The Gazette called it “Extract of a Letter from a Gentleman in London to his Friend in America, dated January 1766.” Occasional use of the first person in describing what took place indicates that the writer of this letter wanted it to be believed that he was present and had heard the speeches himself, though he seems actually to have used the pamphlet version as his source.
Apparently William Strahan, among others, had found it impossible to gain admission to the gallery of the House of Commons; he wrote David Hall, April 6, 1766, that “This Winter especially, when the Stamp Act was canvassing in both Houses, none but Members were admitted, and any Account of the Debates which could be procured from those who heard them, was so very lame and imperfect, it was really good for nothing.” He wrote again, May 10, of having been “restrained from hearing the most material Debates whilst the Stamp Act was under Consideration,” but was pleased to see from the Gazette issue of March 27 that Hall had received reports of the debates from others, including members of the Committee of Merchants working for repeal of the Stamp Act “as well as from Dr. F. whose Assiduity upon the Occasion was superior to any Thing of the Kind I ever saw before.”
There seems to be no way of discovering whether Franklin’s “Assiduity” had gained him admission to the gallery on January 14 (perhaps through the good offices of Richard Jackson, a member of Parliament), or whether the account printed below, written in Franklin’s hand and sent to Strahan, was based on what Jackson or some other member had reported to him. Nor is it possible to say whether Strahan considered it one of the “very lame and imperfect” reports he had seen. Comparing Franklin’s report with the pamphlet accounts, it is obvious that it is much shorter and omits a great deal of what Pitt said, including his expression of pleasure at American resistance and his flat statement at the end that the Stamp Act ought to be repealed, both quoted above. So far as it goes, however, Franklin’s account is in the main consistent with the pamphlets, though there are some differences and the pamphlets do not include his report of Conway’s expression of willingness to mount his horse and ride out of office when he should be superseded.
Franklin’s report is undated. It seems appropriate to assign it the same date as that on which Pitt’s speech took place.
 
[January 14, 1766]
Mr. Pitt spoke some time before one could divine on which side of the Question relating to America he would be; but beginning first to mention the Stamp Act by the soft Term of that unhappy Act, he went on, and every Time he had Occasion to mention it, it was by a Term still stronger, as unconstitutional, unjust, oppressive, &c. till he finally declar’d in express Terms that the British Parliament had in his Opinion no Right to raise internal Taxes in America, tho’ it had to regulate their Commerce and even restrain their Manufactures. He said many Things in favour of America, particularly that they had always readily granted Aids to the Crown in all our Wars, on Requisitions made to their several Assemblies, and particularly in the last War far beyond their Abilities, which the Parliament here considering had made them some Compensation; that the Act was therefore unnecessary; that no Minister before the last, (naming all the Ministers in order from the Revolution, and giving their Characters, some of whom were remarkable for their Firmness and Resolution, as well as their Understanding, had never thought fit or ventur’d to tax the Colonies; that he himself was sometimes represented as rash enough for any thing; and there had not been wanting some during his Administration that urg’d him to it as a thing that would have been acceptable to Gentlemen here, but they could not get him to burn his Fingers, with so unnecessary, so unjust, and therefore so odious a Measure: The Arguments of virtual Representation, of the Case of the Colonies being the same with that of Corporations in England, or of the Non Electors here, he treated with great Contempt as trifling, and insignificant and ridiculous; asserted that Representation in Parliament was originally and properly of Landed Property; that every 40s. a Year of landed Property in England still is represented by the Owner’s having a right to vote in County Elections; but that tho’ a Man in America had £1000 a Year in Land, it gave him no right to vote for a single Member of Parliament. That the Representation of the Commons, was not an original Part of the Constitution; the Owners of Lands only were call’d to Parliament and all the Lands in England were divided between the King, the Church, and the Barons. The Church, God bless it, had one Third at least. The Commons, were mere Tenants or Copy holders. But now the Case was greatly alter’d. The Church was stript of most of its Lands, and the Nobles had sold so much of theirs, that what remain’d in their Hands was but like a Drop of the Bucket compar’d to what was now in the Hands of the Commons. It was therefore on Account of their Lands properly that the Commons were represented in Parliament. As to the Representatives of Burroughs, it was wrong to suffer their Sitting in Parliament. It was the rotten Part of our Constitution, and could not stand another Century. How could we with any Face maintain, that a Burrough of half a Dozen Houses ought to have a Representative in Parliament to take care of its Interests; and yet that three Millions of People in America with many Millions of Landed Property should not have a single Vote in the Election of any one Member.
Mr. Grenville saying in Defense of the Act that he had before the Measure was entred into, call’d upon the House, and ask’d if there was any one Member that doubted the Right of Parliament to lay an internal Tax on America; and there was not one, Mr. Pitt answered, that That by no means prov’d the Rectitude of the Measure: for that there had long been in the House a Tenderness of opposing Ministerial Measures, a kind of—what shall I call it—Modesty, that made the Members rather doubt their own Judgments. He wish’d therefore that the young Members would apply them selves more to the Study of Publick Affairs, and qualifie themselves better to judge of them. That their Silence should be no Proof of the goodness of a ministerial Measure, he reminded the House, that from Year to Year he had in the same Manner call’d upon the House, to know if any one dislik’d our then Continental Connections, and but one ever took the Freedom to speak his Mind on that Head, and he should like him the better for it as long as he liv’d; for he indeed said frankly, “that he did not like what he was pleas’d to call my German War.” But with the rest it went down glibly. That Oppositions were generally interested; but his Sentiments of this Act had always been the same, and he had ever dislik’d it as destructive to Liberty; a Word often made use of by ambitious Men only as a Horse on which they might mount and ride into Preferment; but he had no such Views. Mr. Conway remark’d on this, that the Preferment he was in, was not of his own seeking; and that whenever the honorable Gentleman, for whose Abilities and Integrity he had the highest Veneration, should be, as he sincerely hop’d he soon would be, appointed to supersede him, he should with great Pleasure mount his Horse and ride out again.
These are the Particulars you chiefly desir’d an Account of. ’Tis the best I can give you. But I am sensible the Expression is far short of that used by the Speakers.
 
Addressed: To / Mr Strahan / Printer / New street / Shoe Lane
